Citation Nr: 1439463	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-21 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to ratings for posttraumatic stress disorder (PTSD) with anxiety disorder in excess of 30 percent prior to November 19, 2013 and in excess of 70 percent from that date.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1973 to December 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for anxiety disorder, rated 30 percent, effective May 19, 2009.  Thereafter, a June 2011 rating decision granted service connection for PTSD, and rated such disability with the previously service-connected anxiety disorder, continuing the 30 percent rating, also effective May 19, 2009.  In August 2013, the case was remanded for additional development.  A June 2014 rating decision increased the rating to 70 percent, effective November 19, 2013; as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for diabetic retinopathy, proliferated retinopathy, and macular degeneration accelerated (as secondary to service-connected type II diabetes mellitus) have been raised by the record (in a May 2014 claim), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

A claim for a TDIU rating (raised in the context of the claim for an increased rating for PTSD with anxiety disorder) is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  For the period prior to July 6, 2012, the Veteran's PTSD with anxiety disorder is shown to have caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), but not reduced reliability and productivity.

2.  For the period from July 6, 2012 through November 18, 2013, the Veteran's PTSD with anxiety disorder is shown to have caused occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas.

3.  For the period from November 19, 2013, the Veteran's PTSD with anxiety disorder is shown to have caused occupational and social impairment with deficiencies in most areas; however, total social impairment has not been shown at any time.


CONCLUSION OF LAW

The Veteran's PTSD with anxiety disorder warrants a 30 percent (but no higher) rating prior to July 6, 2012; an increased 50 percent (but no higher) rating from July 6, 2012 through November 18, 2013; and a rating no higher than 70 percent from November 19, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2011 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to an increased initial rating and an earlier effective date, and readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for pertinent VA examinations in January 2010 and November 2013.  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features (as well as functional impairment) of the PTSD with anxiety disorder to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The relevant development requested in the Board's August 2013 remand (i.e., updated VA treatment records and a new psychiatric examination) was completed, and there has been compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the schedular ratings for PTSD with anxiety disorder throughout the entire appeal period, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's PTSD with anxiety disorder has been rated under Code 9411 and the General Rating Formula for Mental Disorders (General Formula), which provides:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).   Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran has been assigned Global Assessment of Functioning (GAF) scores for his PTSD with anxiety disorder during the applicable timeframe.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Lesser scores reflect increasingly more severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Throughout the entire period prior to November 19, 2013, the evidence of record documents that GAF scores for the Veteran were 60.

In a July 2008 VA treatment record, the Veteran denied having panic attacks "in years," and it was noted that he took Xanax as well as Zoloft; it was also noted that he was "very jovial" at that visit.  In addition, screenings for depression and PTSD were negative.  In December 2008 VA treatment records, the Veteran reported one year of worsening symptoms of PTSD and anxiety, including irritability, increased appetite, weight changes, poor maintenance of sleep, decreased energy, decreased motivation, feelings of worthlessness, nightmares, onset of flashbacks, blocking out memories of Vietnam, avoiding conversations about Vietnam, and anxiety when thinking about stressor experiences.  It was noted that he had a history of panic attacks which were treated well on current medications.  He reported that he did not currently participate in leisure/recreation activities, but indicated that he was willing to participate in these during his treatment.  A mental status examination revealed irritable mood and constricted affect, but all other areas were normal.  It was noted that he had no suicidal ideations.  It was also noted that his increase in PTSD and depressive symptoms seemed to be the result of his son joining the Army, and that irritability from PTSD had caused him difficulty in maintaining a job as he did not get along with coworkers.  His wife, who was cited as his strongest support, reported that there had been a recent incident in the house where the Veteran had threatened his family and was speaking Vietnamese, but the Veteran did not recall any of this.  It was reiterated that he was not currently having any suicidal or homicidal thoughts.

A January 2009 VA treatment record notes the Veteran reported having nightmares, flashbacks, irritability, panic attacks, triggered symptoms (from fireworks), and one dissociative episode recently (as noted above); a mental status examination was normal in all areas.  In an April 2009 VA treatment record, a mental status examination was normal in all areas.  A June 2009 VA treatment record notes he reported that he was doing reasonably well, without suicidal ideation.  August 2009 and September 2009 VA treatment records note he denied mood changes and nightmares.

On January 2010 VA psychiatric examination, the Veteran reported that his relevant disability symptoms included: trouble sleeping; diminished interest in activities; nightmares three or four times a week (mostly related to in-service stressors); flashbacks; difficulty focusing; low energy; and feelings of worthlessness (due to not being active and engaged).  While he talked about a couple of occasions where he seemed to have experiences where he was talking to people who were not there, the only cited example was in 1979, well before the time period applicable to the current appeal.  It was noted that he did not appear to have any of the following symptoms: detachment or estrangement from others, restricted affect, a sense of foreshortened future or life, hypervigilance, or exaggerated startle response.  He reported that he was unemployed, having most recently worked as a truck driver from 2007 until 2008 when he discontinued that position because of his back.  He noted that he had historically had problems with coworkers and employers, as he did not like associating with them, and there were some conflicts that were non-resolving.  He also reported that his relationship with his wife was "quite good" (with no complaints) and that he had a variety of friends with whom he regularly interacted well (watching sports, barbecuing, chatting), describing these as "good relationships."  A mental status examination revealed depressed mood (he reported that he "does not have much to look forward to"), but all other areas were normal.  It was specifically noted that there was no evidence of hallucinations or delusions.  He denied any history of thought of suicide, and no thought of harm to others.  The examiner diagnosed the Veteran with anxiety disorder (not otherwise specified) and personality disorder (not otherwise specified), and assigned a GAF score of 60.

In his March 2010 notice of disagreement, the Veteran stated that he disagreed with the 30 percent rating assigned for his psychiatric disability because he never completed tasks, it was extremely difficult for him to remember complex tasks, and his productivity was extremely low.  He also asserted that he could not hold a job because of his psychiatric disability, and that this had nothing to do with his pending back problem.

An April 2010 VA treatment record notes that the Veteran's longstanding PTSD symptoms had responded well to medication, though he still reported nightmares and flashbacks; a mental status examination was normal in all areas.  In a May 2010 VA treatment record, he denied mood changes and nightmares.  In a June 2010 VA treatment record, it was noted that he had no suicidal ideation.  In an October 2010 VA treatment record, he denied depressed mood, and it was noted that his anxiety and PTSD were "stable" per his report.  In a November 2010 VA treatment record, he reported very infrequent, and very attenuated, anxiety experiences which had not been full panic attacks (and none of these had been in recent weeks), and he noted that he had not had any suicidal ideation; a mental status examination was normal in all areas.  In a January 2011 VA treatment record, it was again noted that he had not had any suicidal ideation, and a mental status examination was normal in all areas.

On July 6, 2012 VA treatment the Veteran reported having mini and full-blown panic attacks one to two times per week, mostly out of the blue, but sometimes triggered by smells/memories/dreams that he could not identify.  He also reported possible avoidance behavior, as driving and shopping/malls/crowds made him anxious.  He noted that his panic attacks were improved until four to five years ago when they became worse again.  He also reported a high level of generalized anxiety and that he worried about his kids and his wife.  He noted that he had dreams about his stressor in service three to four times per month, but denied intrusive thoughts/memories.  Other symptoms reported included hypervigilance, startle to fireworks, anger/irritability, difficulty sleeping and insomnia, strong anhedonia, occasional down mood and feelings of worthlessness, and restlessness.  He denied any suicidal or homicidal ideation.  He also reported that he rarely left the house except to visit friends.  A mental status examination revealed anxious mood, but all other areas were normal.  A June 2012 VA treatment record notes he again complained of more panic attacks recently.

On VA psychiatric examination on November 19, 2013, the Veteran reported that his symptoms included: recurrent distressing dreams and recollections of his in-service stressors (though he noted that his last nightmares and flashbacks had been 9 or 10 months ago); physiological reactivity on exposure to cues symbolizing his in-service stressors; avoidance of thoughts and stimuli of his in-service stressors; markedly diminished interest or participation in significant activities (though he noted that he planned to participate in fishing, hunting, and bowling as forced by his family); feeling of detachment or estrangement from others (he noted that he was unable to get close to people and felt cut off from others, but felt close to family and friends); difficulty sleeping and chronic sleep impairment (from stress and sleep apnea); difficulty concentrating and focusing (with mind racing and worries about his kids and job); hypervigilance; anxiety (related to fear of driving in traffic and facing hospitals); panic symptoms (about two times per month and mild in nature); mild memory loss; disturbances of motivation and mood (though he noted that his mood was stable with medications); difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances (including work or a worklike setting); and depression (on and off, mainly when facing stressors in life).  He denied any suspiciousness, delusions, hallucinations, violence, and inappropriate behavior, and it was noted that he took care of hygiene and was oriented to time and place.  He had been driving a truck for his occupation "on and off" since 2007, but had lost and changed truck driving jobs "many times" due to various reasons in the past including his lack of focus; in fact, he reported that he was fired from a trucking job six days prior because of a lack of focus and inability to meet job demands of regional driving.  He was looking for a new truck-driving job and was "hopeful" about finding one.  Nevertheless, it was reiterated that he had difficulties in maintaining jobs and getting along with coworkers during his job more so during stressful periods.  [Such effects on employment will be addressed in the Remand below in conjunction with the inferred claim for a TDIU rating.]  It was noted that he had been married to his wife for 31 years and that she had been supportive to him all these years.  The diagnosis was anxiety disorder (not otherwise specified) with PTSD symptoms; the examiner noted that the Veteran had a history of overlapping symptoms of anxiety, depression, and PTSD (including flashbacks, nightmares, and avoidance) and had been treated for varying intensity of symptoms; assigned a GAF score of 55 (for mild to moderate symptoms which caused difficulties in social and occupational functioning); and summarized the Veteran's disability picture as representing occupational and social impairment with reduced reliability and productivity.

A July 2014 VA treatment record notes the Veteran reported that he had lost his best friend and "second mom" in the past several weeks, and that he was having some trouble sleeping.

For the period prior to July 6, 2012, the evidence demonstrates that the Veteran's PTSD with anxiety disorder is shown to have caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), as evidenced by symptoms such as depressed mood, anxiety, panic attacks (weekly or less often), and chronic sleep impairment.  However, during this period, the disability is not shown to have caused occupational and social impairment with reduced reliability and productivity, as evidenced by a willingness to participate in activities with friends, consistently normal mental status examinations (other than isolated manifestations of irritable/depressed mood), no suicidal or homicidal ideations, no hypervigilance, and no feelings of detachment from others (despite some troubles with coworkers in the past).  GAF scores of 60 were assigned throughout this period, reflecting mild to moderate symptomatology.  Accordingly, the Board finds that no more than a 30 percent rating was warranted at any time during the period.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

For the period from July 6, 2012 through November 18, 2013, the Veteran's PTSD with anxiety disorder is shown to have caused occupational and social impairment with reduced reliability and productivity, as evidenced by symptoms such as an increase in frequency of panic attacks (one to two times per week) as well as hypervigilance, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships (including increased avoidance behavior).  However, during this period, the disability is not shown to have caused occupational and social impairment with deficiencies in most areas, as evidenced by his report that he still visited friends, had a normal mental status examination (other than a manifestation of anxious mood), and did not have suicidal or homicidal ideations.  Accordingly, the Board finds that a 50 percent rating (but no higher) was warranted throughout during this period.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

For the period from November 19, 2013, the Veteran's PTSD with anxiety disorder is shown to have caused occupational and social impairment with deficiencies in most areas, as evidenced by markedly diminished interest in activities and difficulty in adapting to stressful circumstances (including work or a worklike setting).  However, during this period, his disability is not shown to have caused total social impairment, as evidenced by his plans to participate in activities (as forced by his family), his report that he felt close to family and friends, and his 31-year marriage to his supportive wife.  [As noted above, the effects of the Veteran's disability on employment will be addressed in the Remand below in conjunction with the inferred claim for a TDIU rating.  Because the criteria for a 100 percent rating under Code 9411 require total occupational and social impairment, and the evidence already of record is sufficient to show that the Veteran has not demonstrated total social impairment during any time period, the Board can conclude that a 100  percent schedular rating is not warranted at any time.]  In addition, a GAF score of 55 was assigned during this period, reflecting moderate symptomatology.  Accordingly, the Board finds that no more than a 70 percent rating was warranted at any time during that period.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of those assigned for greater degrees of psychiatric disability, but such greater degrees of psychiatric disability are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

The Board once again reiterates that evidence regarding any effects of the Veteran's service-connected PTSD with anxiety disorder on employment is still being developed in connection with the Veteran's TDIU claim.  However, as noted above, impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular criteria adequately contemplate his level of disability, referral for extraschedular consideration is not warranted.



ORDER

An increased (50 percent) rating for PTSD with anxiety disorder is granted for the period from July 6, 2012 through November 18, 2013, subject to the regulations governing payment of monetary awards; ratings in excess of 30 percent prior to July 6, 2012, in excess of 50 percent from July 6, 2012 through November 18, 2013, and in excess of 70 percent from November 19, 2013 are denied.


REMAND

The Veteran contends that he is unable to maintain gainful employment due to his PTSD with anxiety disorder.  On November 2013 VA psychiatric examination, he reported that he had lost and changed truck driving jobs "many times" due to various reasons in the past including his lack of focus, and that he had been fired from a trucking job six days prior due to a lack of focus and inability to meet job demands of regional driving.  While he expressed hope on that occasion about finding a new job, it is unclear from the record whether he was able to subsequently obtain and maintain gainful employment.

In light of the above, a claim for a TDIU rating has been raised in the context of the increased rating claim for PTSD with anxiety disorder and must be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  VCAA-mandated notice with respect to such claim is required.  In addition, the Veteran must complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (to obtain relevant employment information), and authorize VA to contact his previous employers for additional information regarding his employment.  Thereafter the AOJ must undertake any additional development necessary and adjudicate the claim for a TDIU rating.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should send the Veteran updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 addressing the claim for a TDIU rating.  He should also be asked to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), to provide relevant employment information, and to authorize VA to contact his previous employers for additional information regarding his employment.

2.  The AOJ should ensure that all of the development sought is completed, undertake any additional action necessary to properly address the claim for a TDIU rating, and then review the record and adjudicate the TDIU claim.  If a TDIU rating is denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


